Citation Nr: 0834929	
Decision Date: 10/10/08    Archive Date: 10/16/08

DOCKET NO.  07-12 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to waiver of recovery of a $64,088.50 overpayment 
of Department of Veterans Affairs (VA) compensation benefits, 
to include the issue of whether the overpayment was properly 
created.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The veteran served on active duty from May 1974 to September 
1974.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2006 decision by the VA Regional Office (RO) in 
Reno, Nevada, which denied a request for waiver of recovery 
of an overpayment of compensation benefits in the amount of 
$64,088.50.  The veteran testified before the RO at a hearing 
in January 2006.  A transcript of this proceeding is of 
record.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

This appeal arises out of a request for waiver of an 
overpayment of VA compensation benefits in the amount of 
$64,088.50.  The issue that was prepared for appellate review 
concerns the veteran's waiver request.  However, upon review 
of the claims file and the veteran's representatives 
contentions, the Board finds that further development is 
required in this case.  Specifically, as explained below, the 
underlying issue in this case concerns the propriety of the 
creation of the debt in the first place.  In December 2005, 
May 2006, and July 2006 correspondence and during the January 
2006 hearing, the veteran's representative challenged the 
validity of the debt in this case, and that issue must be 
decided before the waiver issue can be addressed.  

According to the claims file, the veteran was overpaid 
$64,088.50 in VA compensation benefits from January 1998 to 
March 2002 based on evidence indicating that the veteran 
separated from his wife in February 1998.  The veteran was 
receiving an additional dependency amount because he had 
dependents in the form of a wife and children.

The underlying argument advanced on behalf of the veteran is 
that an overpayment should not have been created because VA 
was notified about the separation from his wife when the 
veteran's wife submitted her claim for apportionment in 
February 1998.  The veteran has also argued that he did not 
have any contact with his wife and therefore was unaware that 
she was working and earning a salary.  Finally, the veteran 
has argued that even if there was an overpayment, it is 
significantly less than $64,088.50 as he should only be 
required to repay the difference between a single veteran's 
pension and one with dependents.  

When a debtor requests waiver of an overpayment and also 
asserts that the underlying debt is invalid, VA must resolve 
both matters.  Schaper v. Derwinski, 1 Vet. App. 430 (1991).  
More specifically, when a veteran challenges both the 
validity of a debt and seeks waiver of the debt, the RO must 
first fully review the debt's validity.  If the RO believes 
the debt to be valid, it should then prepare a written 
decision fully justifying the validity of the debt.  
Thereafter, the veteran's request for waiver should be 
referred to the RO's Committee on Waivers and Compromises.  
If entitlement to a waiver of recovery of the overpayment is 
denied, then the veteran must be informed of his or her right 
to appeal both decisions to the Board.  See VAOPGCPREC 6-98; 
see also 38 C.F.R. § 1.911(c) (2006); Narron v. West, 13 Vet. 
App. 223 (1999); Schaper, 1 Vet. App. at 434.  In this case 
the RO only adjudicated the issue of waiver of overpayment.  
The RO did not make a decision on the veteran's challenges to 
the validity of the underlying debt, despite the contentions 
advanced by the veteran.  See Schaper, 1 Vet. App. at 433.  
Given the assertions of the veteran and his representative, 
the Board finds that a remand is required to adjudicate the 
issue of the propriety of the debt.  See 38 U.S.C.A. § 
5302(c) (West 2002); 38 C.F.R. §§ 1.963, 1.965 (2007).

Therefore, before any determination is made regarding waiver 
of overpayment of the debt in this case, an adjudication must 
be made as to whether the debt was properly created.  In 
determining whether the debt was proper in this case, the 
agency of original jurisdiction (AOJ) should give 
consideration as to whether VA was on notice of the veteran's 
separation when his wife submitted a claim for apportionment 
in February 1998.  The AOJ should then render a decision as 
to whether the debt in this case was properly created, to 
include determining the amount of the overpayment.  That is, 
address the veteran's contention as to whether he must repay 
all of the benefits he received from January 1998 to March 
2002 or only the extra amount he received as a result of his 
claimed dependent status.  If the AOJ determines that the 
debt was proper, the veteran and his representative must be 
provided their appellate rights as to that decision.  

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the issue of whether the 
$64,088.50 overpayment was properly 
created and the amount of any 
overpayment.  The AOJ should give 
consideration to whether VA was on notice 
of the veteran's separation from his wife 
when she submitted her claim for 
apportionment in February 1998.  The AOJ 
should also consider whether the veteran 
should be required to repay all of the 
benefits he received from January 1998 to 
March 2002 or only the extra amount he 
received as a result of his claimed 
dependent status.

2.  If an overpayment is found to have 
been properly created, the Committee on 
Waivers and Compromises should then 
review the expanded record and determine 
if waiver of the overpayment is 
warranted.

3.  If either the RO determination and/or 
the Committee determination are adverse 
to the veteran, then he should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  The case should 
then be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




